RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 21a0107p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



                                                             ┐
 UNITED STATES OF AMERICA,
                                                             │
                                    Plaintiff-Appellee,      │
                                                              >        No. 20-6142
                                                             │
        v.                                                   │
                                                             │
 JEFFERY BRIAN WILLS,                                        │
                                 Defendant-Appellant.        │
                                                             ┘

                          Appeal from the United States District Court
                      for the Eastern District of Tennessee at Greeneville.
                   No. 2:16-cr-00055-2—Robert Leon Jordan, District Judge.

                               Decided and Filed: May 14, 2021

             Before: DAUGHTREY, McKEAGUE, and THAPAR, Circuit Judges.
                               _________________

                                            COUNSEL

ON BRIEF: Brian Samuelson, UNITED STATES ATTORNEY’S OFFICE, Knoxville,
Tennessee, for Appellee. Jeffery Brian Wills, Manchester, Kentucky, pro se.
                                    ____________________

                                      AMENDED ORDER
                                    ____________________

       Jeffery Brian Wills, a federal prisoner proceeding pro se, appeals the district court’s order
denying his motion for sentence reduction filed under 18 U.S.C. § 3582(c)(1)(A). This case has
been referred to a panel of the court that, upon examination, unanimously agrees that oral
argument is not needed. See Fed. R. App. P. 34(a).
 No. 20-6142                           United States v. Wills                            Page 2


       After a federal grand jury returned an indictment charging Wills with various
methamphetamine-trafficking offenses, the government filed an information pursuant to
21 U.S.C. § 851(a)(1) giving notice of its intent to seek an enhanced sentence based on Wills’s
prior felony drug conviction. Wills entered into an agreement to plead guilty to conspiring to
distribute and possess with intent to distribute 50 grams or more of methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846.         In April 2017, the district court
sentenced Wills to the mandatory minimum sentence, 240 months of imprisonment, followed by
ten years of supervised release. Wills did not appeal.

       In September 2020, after exhausting his administrative remedies, Wills filed a motion for
compassionate release or a sentence reduction under 18 U.S.C. § 3582(c)(1)(A) on the basis of
“extraordinary or compelling circumstances.” Wills asserted that, if sentenced today, he would
not be subject to the 20-year mandatory minimum sentence because his prior felony drug
conviction would not qualify as a “serious drug felony” under section 401 of the First Step Act
of 2018, Pub. L. No. 115-391, 132 Stat. 5194, and therefore would not trigger a sentence
enhancement. Denying Wills’s motion, the district court pointed out that section 401 does not
apply retroactively and therefore declined to find that extraordinary and compelling reasons
justified a sentence reduction.

       We review a district court’s denial of a sentence reduction under 18 U.S.C.
§ 3582(c)(1)(A) for an abuse of discretion. United States v. Ruffin, 978 F.3d 1000, 1005 (6th
Cir. 2020). An abuse of discretion occurs when the district court “relies on clearly erroneous
findings of fact, uses an erroneous legal standard, or improperly applies the law.” United States
v. Flowers, 963 F.3d 492, 497 (6th Cir. 2020) (quoting United States v. White, 492 F.3d 380, 408
(6th Cir. 2007)).

       Under 18 U.S.C. § 3582(c)(1)(A), the district court may reduce a defendant’s sentence if
it finds (1) that “extraordinary and compelling reasons warrant such a reduction”; (2) that the
“reduction is consistent with applicable policy statements issued by the Sentencing
Commission”; and (3) that the sentencing factors under 18 U.S.C. § 3553(a), to the extent
that they apply, support the reduction. 18 U.S.C. § 3582(c)(1)(A)(i); see Ruffin, 978 F.3d at
1004–05. The statute does not define “extraordinary and compelling reasons,” a task that is
 No. 20-6142                           United States v. Wills                              Page 3


instead delegated to the Sentencing Commission. See 28 U.S.C. § 994(t); Ruffin, 978 F.3d at
1004. The Sentencing Commission has done so in the commentary to USSG § 1B1.13. See
USSG § 1B1.13 cmt. n.1. However, this court has held that USSG § 1B1.13 applies only to
sentence-reduction motions brought by the Bureau of Prisons (BOP), not motions brought by
defendants. United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021); United States v. Jones,
980 F.3d 1098, 1110 (6th Cir. 2020). When considering a defendant-filed motion for a sentence
reduction, the district court has “full discretion” to determine whether extraordinary and
compelling reasons exist without reference to USSG § 1B1.13. Jones, 980 F.3d at 1111; see
Elias, 984 F.3d at 519.

          Here, the district court construed Wills’s motion for a sentence reduction as brought
under the catch-all category set forth in the commentary to USSG § 1B1.13, see USSG § 1B1.13
cmt. n.1(D), and recognized a split of authority in the district courts as to whether that category
may be used by the courts or only by the BOP. The district court declined to “wade into that
dispute” because Wills’s motion did not establish extraordinary and compelling reasons “in any
event.”

          In order to establish an extraordinary and compelling reason warranting a sentence
reduction, Wills argued that, if sentenced today, he would not face a 20-year mandatory
minimum sentence. When Wills was sentenced in April 2017, the penalty provision for his drug
offense stated: “If any person commits such a violation after a prior conviction for a felony drug
offense has become final, such person shall be sentenced to a term of imprisonment which may
not be less than 20 years . . . .” 21 U.S.C. § 841(b)(1)(A). Section 401 of the First Step Act
amended that provision as follows: “If any person commits such a violation after a prior
conviction for a serious drug felony or serious violent felony has become final, such person shall
be sentenced to a term of imprisonment of not less than 15 years . . . .” Pub. L. No. 115-391,
§ 401(a)(2)(A)(i), 132 Stat. 5194, 5220. Section 401 also added the following definition of
“serious drug felony” to 21 U.S.C. § 802:

          (57) The term ‘serious drug felony’ means an offense described in section
          924(e)(2) of title 18, United States Code, for which—

          (A) the offender served a term of imprisonment of more than 12 months; and
 No. 20-6142                           United States v. Wills                             Page 4


       (B) the offender’s release from any term of imprisonment was within 15 years of
       the commencement of the instant offense.
Id. § 401(a)(1).

       In his motion for a sentence reduction, Wills argued that, under section 401 of the First
Step Act, he would not be subject to a 20-year mandatory minimum sentence because his prior
felony drug conviction would not qualify as a “serious drug felony” and therefore would not
trigger the sentence enhancement. But, as the district court pointed out, section 401 does not
apply retroactively, applying only to defendants who had not yet been sentenced as of December
21, 2018, the date of the First Step Act’s enactment. Id. § 401(c). The district court declined to
circumvent Congress’s expressed intent and found no extraordinary and compelling reasons to
warrant a sentence reduction. “[I]n federal sentencing the ordinary practice is to apply new
penalties to defendants not yet sentenced, while withholding that change from defendants already
sentenced.” Dorsey v. United States, 567 U.S. 260, 280 (2012). What the Supreme Court views
as the “ordinary practice” cannot also be an “extraordinary and compelling reason” to deviate
from that practice.

       Wills contends that other courts have found that the First Step Act’s amendment of the
sentence enhancement provisions constitutes an extraordinary and compelling reason to warrant
a sentence reduction. But “[t]he mere fact that a defendant cites other cases in which courts
determined certain defendants to be deserving of different sentences does not demonstrate abuse
of discretion in the instant case.” United States v. Corp, 668 F.3d 379, 393 (6th Cir. 2012).
Wills has failed to show that the district court abused its discretion in denying his motion for a
sentence reduction.

       Wills also argues on appeal that his 20-year mandatory minimum sentence should no
longer apply and that he should face only a 15-year mandatory minimum sentence under section
401 of the First Step Act. See Pub. L. No. 115-391, § 401(a)(2)(A)(i), 132 Stat. 5194, 5220.
Wills did not raise this argument in his motion for a sentence reduction. Regardless, this
argument fails for the same reason that his argument about the sentence enhancement fails:
section 401 does not apply retroactively. Id. § 401(c).
 No. 20-6142                        United States v. Wills                         Page 5


       For these reasons, we AFFIRM the district court’s order denying Wills’s motion for a
sentence reduction.

                                          ENTERED BY ORDER OF THE COURT




                                          Deborah S. Hunt, Clerk